Case 9:20-cv-81205-RAR Document 392 Entered on FLSD Docket 11/16/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

          Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

          Defendants,



   REQUEST TO BE REMOVED FROM SERVICE LIST AS COUNSEL FOR

                            BROADWAY ADVANCE, LLC

          Fred A. Schwartz respectfully requests that this Court issue an Order

  removing from the electronic service list Fred A. Schwartz (“Schwartz”), who

  appeared in these proceedings to clarify a freeze order as counsel for Broadway

  Advance, LLC (“Broadway ”). In support thereof, the undersigned states as follows:

       1. Schwartz appeared in this matter requesting a clarification as to whether funds

          held for his client, Broadway Advance, LLC (“Broadway”) by Actum

          Processing, was subject to freeze orders issued by the Court.

       2. Predicated on an Order of the Court, Broadway and the Receiver exchanged

          certain documents. With the gracious cooperation of the counsel for the




                                             1
Case 9:20-cv-81205-RAR Document 392 Entered on FLSD Docket 11/16/2020 Page 2 of 3




        Receiver, it was jointly recommended to the Court that the funds were not

        subject to the freeze order.

     3. Pursuant to a subsequent Order by the Court Actum has released the previous

        restrained funds.

     4. Although Schwartz appreciates seeing how quickly the Court rules on

        Motions, often late at night, his assistant has complained about receiving five

        or more docket entries each day when our client no longer has an interest in

        this matter.

        WHEREFORE, it is respectfully requested that the Court order the clerk to

     remove Schwartz from electronic the service list.



                                                      Respectfully submitted,



                                                      Shahady & Wurtenberger, P.A.

                                                      By: /s/ Fred A. Schwartz
                                                      Fred A. Schwartz, Esq.
                                                      Bar # 360538
                                                      fschwartz@swlawyers.law
                                                      200 East Palmetto Park Rd.
                                                      Suite 103
                                                      Boca Raton, FL 33432
                                                      (561) 910-3064




                                           2
Case 9:20-cv-81205-RAR Document 392 Entered on FLSD Docket 11/16/2020 Page 3 of 3




                                    CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on November 16, 2020 I electronically filed the
        foregoing with the Clerk of the Southern District of Florida.

                                                             /s/ Fred A. Schwartz
                                                             Fred A. Schwartz




                                                 3
